Title: From Thomas Jefferson to John Banister, Jr., 9 May 1786
From: Jefferson, Thomas
To: Banister, John, Jr.



Dear Sir
Paris May 9. 1786.

My absence in England for two months past has prevented my sooner answering your favour of the 11th. of March, which I found on my return here. At the same time I had the pleasure of receiving a letter from your father informing me of his health and covering one for you which I now inclose. It would be very pleasing to me to hear oftener from you, and more particularly as to your health, not only because it is interesting to myself, but because it would enable me to communicate it to your father to whom I have frequent opportunities of writing. I thank you for the meterological observations communicated. They will enable me to compare with the climate of Avignon, those of Paris and Virginia. With respect to American news, I have little. Some of the following articles may perhaps not yet be known to you. Governor Harrison is appointed  Speaker of the Delegates. Mr. Henry governor of the State. R. H. Lee, Monroe, E. Carrington, Colo. Lee of the horse and Grayson delegates to Congress. Hardy dead. B. Harrison married to Miss Mercer. Kentucky made independent by our state. The Revisal of the laws taken up by the assembly and some progress made in passing the bills. The clearing the falls of Potowmac and James river actually begun. These are all the particulars I recollect. I imagine your father’s letter will supply their defects. Accept assurances of the esteem with which I am Dr. Sir your friend & servt.,

Th: Jefferson

